Terminal Disclaimer
The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10183745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This action is in response to Amendments made on 2/7/2022, in which: no claims were amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated previously in Office Action dated 12/1/2021, the prior art as best exemplified by Ross (US 2014/0263854) and Isaac (US 2012/0199699) does not teach or render obvious the structure of a tiltrotor aircraft comprising: a wing; a first rotor system coupled to the wing, the first rotor system comprising: a first proprotor system comprising a first pylon disposed proximate to a first wing tip of the wing, the first pylon being tiltable between a helicopter mode position and an airplane mode position; a first engine in mechanical communication with the first proprotor system and coupled proximate to the first wing tip; an interconnect drive shaft in mechanical communication with the first engine; a first gearbox in mechanical communication with the first engine, the first proprotor system, and the interconnect drive shaft, in combination with an interconnect driveshaft gear configured to communicate mechanical energy between the first gearbox and the interconnect driveshaft; one or more accessory gears coplanar with and in mechanical communication with the interconnect driveshaft gear; and a proprotor gear coplanar with and in mechanical communication with the interconnect driveshaft gear and the one or more accessory gears, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642